UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7847


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TROY JAMES POWELL,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:01-cr-00005-RLV-7)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy James Powell, Appellant Pro Se. John George Guise, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Troy James Powell appeals the district court’s order

denying    his    18   U.S.C.   §   3582(c)(2)   (2006)    motion.      We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.    Powell,   No.   5:01-cr-00005-RLV-7       (W.D.N.C.    Oct.    10,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the    materials

before    this    court   and   argument    would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2